Citation Nr: 0814947	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 30 percent for a panic 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to October 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which, in pertinent part, found that a 
rating in excess of 30 percent for panic disorder was not 
warranted.  

The Board notes that the issues of entitlement to service 
connection for impaired circulation of the legs and breathing 
difficulty, entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU), and entitlement to automobile or adaptive 
equipment were addressed in the veteran's September 2006 
notice agreement and April 2007 statement of the case. 
However, in the June 2007 substantive appeal, the veteran 
limited the appeal to the issue of entitlement to a rating in 
excess of 30 percent for a panic disorder.  The Board will 
limit therefore limit its decision to the claim for an 
increased rating and the other issues are considered 
withdrawn.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's panic disorder manifests occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; there is no indication of such symptoms 
as a flattened affect or weekly panic attacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for panic 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  4.2, 4.7, 4.10, 4.125, 4.126, 
4.130, Diagnostic Code 9412 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2006, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
February 2006 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the February 2006 letter and he received 
information regarding the effective date and disability 
rating elements of his claim in March 2006.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The February 2006 letter informed the veteran that to 
substantiate the claim, he should submit evidence showing 
that the disability had worsened.  It also provided examples 
of the types of evidence that he could submit or ask VA to 
obtain.  

The issue currently before the Board is entitlement to an 
increased rating for a panic disorder.  The relevant rating 
criteria, as outlined below, provide for disability ratings 
not based on specific measurements or test results.  In 
addition, the veteran has been specifically notified by the 
March 2006 Dingess notification letter that he should submit 
evidence demonstrating the effect his disabilities have had 
on his employment.

While the veteran has not received specific notification that 
he should submit evidence showing the effect of his 
disability on his daily life, the Board does not find that 
any procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically in his August 2007 
Form 646 filed on his behalf by his representative.  The 
veteran's representative noted that the veteran's panic 
disorder had restricted his work, his day-to-day activities, 
and his ability to perform in normal everyday situations.  
Because of these restrictions, the veteran's representative 
stated that an increased rating should be granted under the 
applicable criteria.

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge establishes that there was no prejudice from 
the absence of complete notice on the first and third 
elements of Vazquez-Flores notice.

Additionally, the numerous VCAA letters provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.

Finally, the April 2007 statement of the case (SOC) included 
a discussion of the rating criteria utilized in the present 
case.  While such post adjudication notice cannot serve as 
VCAA notice, Pelegrini II; it should have served to advise a 
reasonable person that if an increased rating was provided a 
percentage evaluation would be provided under a diagnostic 
code.  The veteran had a reasonable opportunity to 
participate in the adjudication of his claim, inasmuch as it 
remained pending for months after the rating decision and 
SOC.  The veteran was accordingly made aware of the 
requirements for increased evaluations pursuant to Vazquez-
Flores.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a thorough VA examination in 
conjunction with his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for panic disorder if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9412.

A 50 percent rating is warranted for panic disorder if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id

A 70 percent disability evaluation is warranted for panic 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for panic 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . . . are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.


Factual Background

Service connection for panic disorder, as secondary to 
service-connected sinusitis, was granted in an October 2002 
rating decision.  An initial rating of 30 percent was 
assigned, effective January 29, 2002.  The veteran's claim 
for an increased rating was received in January 2006.

The veteran has undergone treatment for his panic disorder 
and depression with a private psychologist.  In February 
2006, the psychologist noted that the veteran experienced 
anxiety and panic attacks related to his breathing problems, 
as well as mood problems.  In an October 2006 letter, the 
psychologist also stated that the veteran had a long history 
of anxiety and depression with repeated anxiety and panic 
attacks that, at times, required medical assistance.  She 
also reported that based on the veteran's age, social 
circumstances, and personality, he was dependent on the 
social support offered by therapy.  The veteran's 
anxiety/panic attacks manifested after his nose fracture 
resulted in an inability to pursue his planned career as a 
CIA agent and police officer.

VA outpatient treatment records show that the veteran was 
noted to be depressed, and that he was receiving treatment 
with an outside provider.  In June 2006, the veteran's VA 
doctor noted that his depression was leading to loss of 
appetite and weight loss.

In response to his claim for an increased rating, the veteran 
was provided a VA examination in June 2006.  He reported that 
he had been undergoing private therapy since 2003.  The 
veteran was amiable, well-groomed, with no idiosyncratic 
movements or tremors.  He had no impairment in thought 
processes and was able to communicate effectively.  The 
veteran reported that until two years ago, he had panic 
attacks that caused dizziness and fainting.  However, due to 
his medication, he had not had a panic attack in two years, 
although he did still complain of excessive worrying, 
depression, and mood lability.  He also had complained of 
sleep impairment, but noted that these had improved with 
medication.  He stated that he had episodic anxiety when his 
sinuses drained excessively and when he had trouble 
breathing.  He experienced anxiety and worry about eating, 
and reporting losing 35 lbs. in the last two months.  The 
veteran was noted to have chronic obstructive pulmonary 
disease (COPD) and coronary artery disease (CAD).  He 
reported that he only left the house approximately two times 
a month and that he could not completely bathe or dress 
himself.  He relied on his wife to cook, clean, and provide 
care for him.  The examiner noted that the veteran was unable 
to work due to his panic attacks, worrying, constant blowing 
of the nose, and other medical problems.  The examiner found 
that there was no delusional content to the veteran's 
thinking and that the veteran denied experiencing 
hallucinations.  He also denied experiencing inappropriate 
behaviors and any obsessive, compulsive, or ritualistic 
behaviors.  His speech was normal.  The veteran stated that 
he had fleeting suicidal ideation, especially when he 
considered how much help he required in performing everyday 
activities, but that he would never actually kill himself.  
There was some small amount of memory loss, but the examiner 
found that for the most part, the veteran's memory 
functioning was appropriate.  His affect was blunted and 
depressed at times.  The diagnoses were panic disorder 
without agoraphobia, fairly well controlled with medications, 
and a nonspecified depressive disorder.  A GAF score of 47 
was assigned.  

The examiner concluded that the veteran had a strong history 
of depression, anxiety, and panic attacks, and that his 
medication and counseling were helping a great deal.  He had 
major medical problems and continued to have excessive worry, 
especially regarding eating and breathing at the same time.  
The examiner found that the veteran had symptoms of 
depression with weight loss, depressed mood, and inability to 
take care of himself and engage in pleasurable activities.  
Based on the findings of panic disorder and his sinus 
condition, the examiner found that they interfered with his 
social functioning and ability to work in a full time 
capacity as a partial picture of the medial and physical 
breakdown of his body.  

In June 2006, the VA examiner also provided an addendum to 
the examination report.  The examiner stated that the veteran 
experienced a combination of anxiety and depression, but had 
not had a panic attack in two years.  The examiner further 
stated that since the veteran had found ways to clear his 
sinuses, decrease his gagging, and was having less panic 
attacks, his inability to perform activities was related to 
his nonservice-connected conditions.  In addition, since the 
veteran's panic disorder was well controlled with medication, 
a GAF score for that condition alone was 78.  While the 
veteran was noted to be unemployed, the examiner found that 
because the veteran's panic disorder was controlled, it 
probably only caused approximately five percent of his 
unemployability.  The examiner concluded that the major part 
of the veteran's unemployability was related to his 
nonservice-connected disabilities.  

Following the issuance of the April 2007 SOC, the veteran's 
psychologist provided a letter to VA in June 2007.  She 
reiterated that the veteran's anxiety and panic manifested as 
a result of his inability to procure his desired career, and 
stated that it affected his work in the field of 
investigation and correctional facility administration later 
in life, specifically in the 1980s.  At that time, he 
experienced weekly panic attacks, and required medical 
treatment.  The psychologist found that while working the 
veteran experienced near continuous panic affecting his 
ability to function effectively at work.  In addition, she 
stated that during the early 1980s and during the veteran's 
early retirement, he experienced more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


Analysis

After review of the medical evidence of record, the Board 
finds that the veteran's service-connected panic disorder 
most nearly approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The Board notes that in the June 2006 VA examination report, 
the examiner found that the veteran's panic disorder was well 
controlled with medication and that he had not experienced a 
panic attack in two years.  He was also found to exhibit most 
of the criteria associated with the currently assigned 30 
percent disability rating, i.e., depressed mood, anxiety, 
some sleep impairment, and mild memory loss.  While the 
veteran was noted at the June 2006 examination to have a GAF 
score of 47 and to be unemployable, in the June 2006 addendum 
report, the examiner clarified that the GAF score for the 
veteran's panic disorder alone, without consideration of his 
nonservice-connected depression, was 78, consistent with 
transient symptoms and slight impairment.  In addition, the 
examiner stated that the veteran's inability to perform 
activities was due to his nonservice-connected disabilities 
and that his panic disorder only contributed approximately 
five percent to the veteran's unemployability. 

This differentiation by the VA examiner distinguishes this 
case from the type of scenario contemplated in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In that case, the Court 
indicated that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  Here, the examiner clearly 
indicated that the veteran's unemployability was largely due 
to factors other than panic disorder.

The Board is also aware that the veteran's private 
psychologist has stated that the veteran experienced weekly 
panic attacks while employed in the 1980s and that his panic 
disorder affected his ability to function at his job, 
resulting in near-continuous panic.  The Board notes that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco, supra.  Therefore, this evidence 
regarding the severity of the veteran's panic disorder in the 
1980s is no more than minimally probative to the claim, as it 
does not speak to the current level of disability.  

With respect to the veteran's current impairment from his 
panic disorder, the private psychologist has noted that he 
experiences anxiety and panic attacks related to his 
breathing problems and that he is dependent on his therapy.  
However, as noted above, the veteran stated at his June 2006 
VA examination that he had not experienced a panic attack in 
two years and that his symptoms had improved with medication.  
In addition, the weight loss noticed by the VA physician was 
attributed to the veteran's nonservice-connected depression.

The Board also notes that the veteran's panic disorder has 
not manifested symptoms associated with an increased rating 
of 50 percent such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impaired judgment and thinking.  While he has manifested some 
memory impairment and disturbances of mood, the VA examiner 
in the June 2006 addendum report found that the veteran's 
inability to perform daily activities was due to his 
nonservice-connected disabilities and, as noted above, 
assigned a GAF score of 78 for the panic disorder alone, 
associated with transient symptoms and slight impairment.

In sum, the weight of the evidence is against a finding that 
there is occupational and social impairment with reduced 
reliability and productivity due to the veteran's service-
connected panic disorder.  Therefore, the veteran's panic 
disorder most nearly approximates the criteria contemplated 
by the currently assigned 30 percent disability rating.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.   Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  
 

ORDER

Entitlement to a rating in excess of 30 percent for a panic 
disorder is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


